

117 HR 585 IH: Apprenticeship Program National Scorecard Act
U.S. House of Representatives
2021-01-28
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 585IN THE HOUSE OF REPRESENTATIVESJanuary 28, 2021Mr. Pappas introduced the following bill; which was referred to the Committee on Education and LaborA BILLTo direct the Secretary of Labor to provide for data collection and dissemination of information regarding programs under the national apprenticeship system, and for other purposes.1.Short titleThis Act may be cited as the Apprenticeship Program National Scorecard Act.2.Information collection and disseminationThe Secretary of Labor shall provide for data collection and dissemination of information regarding programs under the national apprenticeship system, including—(1)not later than 1 year after the date of the enactment of this Act, establishing and supporting a single information technology infrastructure to support data collection and reporting from State Apprenticeship Agencies, State Offices of Apprenticeship, grantees, program sponsors, and program administrators under the national apprenticeship system by providing for a data infrastructure that—(A)is developed and maintained by the Secretary, with input from national data and privacy experts, is informed by best practices on public provision of credential information, and to the extent practicable, aligns with the technology infrastructure for related Federal programs, such as the technology infrastructure used under the Workforce Innovation and Opportunity Act (29 U.S.C. 3101 et seq.);(B)best meets the needs of the national apprenticeship system stakeholders reporting data to the Secretary or State Apprenticeship Agencies, including through the provision of technical assistance and financial assistance as necessary to ensure reporting systems are equipped to report into a single information technology infrastructure; and(C)is aligned with data from the performance data as required by the Secretary; and(2)providing for data sharing that includes making nonpersonally identifiable apprenticeship data available on a publicly accessible website that is searchable and comparable, through the use of common, linked, open-data description language, such as the credential transparency description language or a substantially similar resource, so that interested parties can become aware of apprenticeship opportunities and of program outcomes that best meets the needs of youth apprentices, pre-apprentices, and apprentices, employers, education and training providers, program sponsors, and relevant stakeholders, including—(A)information on program offerings under the national apprenticeship system based on geographical location and apprenticeable occupation;(B)information on education and training providers providing opportunities under such system, including whether programs under such system offer dual or concurrent enrollment programs, articulation agreements, and recognized postsecondary credentials as part of the program offerings;(C)information about the educational and occupational credentials and related competencies of programs under such system; and(D)information based on the most recent data available to the Secretary that is consistent with national standards and practices.3.DefinitionsIn this Act:(1)ApprenticeshipThe term apprenticeship or apprenticeship program means an apprenticeship—(A)registered with the Department of Labor under the Act of August 16, 1937 (commonly known as the National Apprenticeship Act; 50 Stat. 664, chapter 663; 29 U.S.C. 50 et seq.), or State Apprenticeship Agency recognized by the Department of Labor; and(B)that complies with the requirements of subpart A of part 29, and part 30 of title 29, Code of Federal Regulations (as in effect on September 18, 2020).(2)National apprenticeship systemThe term national apprenticeship system means the apprenticeship programs, youth apprenticeship programs, and pre-apprenticeship programs registered under the Act of August 16, 1937 (commonly referred to as the National Apprenticeship Act).(3)Recognized postsecondary credentialThe term recognized postsecondary credential has the meaning given the term in section 3 of the Workforce Innovation and Opportunity Act (29 U.S.C. 3102), except that such term does not include a certificate of completion of an apprenticeship.(4)SecretaryThe term Secretary means the Secretary of Labor. 4.FundingAny funds appropriated under this Act shall only be used for, or provided to, programs under the national apprenticeship system, including any funds awarded for the purposes of grants, contracts, or cooperative agreements, or the development, implementation, or administration, of programs under the national apprenticeship system.